COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  REFUGIO BUSTAMENTE,                              §            No. 08-17-00262-CR

                             Appellant,            §              Appeal from the

  v.                                               §             384th District Court

  THE STATE OF TEXAS,                              §          of El Paso County, Texas

                             State.                §            (TC# 20160D04477)

                                                   §

                                           ORDER

       Appellant’s motion to file a second amended brief to correct errors is granted. The second

amended brief is due to be filed no later than January 25, 2019. The Court will not consider any

additional requests by Appellant to amend the brief. The State’s brief is due to be filed 30 days

after Appellant’s second amended brief is filed.


       IT IS SO ORDERED this 18th day of January, 2019.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.